Case 4:16-cr-00155-ALM-KPJ Document 346 Filed 03/01/21 Page 1 of 3 PageID #: 1302




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  UNITED STATES OF AMERICA                         §
                                                   § Criminal Action No. 4:16-CR-155
  v.                                               § (Judge Mazzant/Judge Johnson)
                                                   §
  SHAWN LEE (7)                                    §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the above-referenced criminal action, the Court having

  heretofore referred the request for the revocation of Defendant’s supervised release to the United

  States Magistrate Judge for proper consideration.       The Court has received the Report and

  Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

  waived allocution before the Court as well as his right to object to the report of the Magistrate

  Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

  correct.

         It is therefore ORDERED that the Report and Recommendation of the United States

  Magistrate Judge is ADOPTED as the opinion of the Court.

         It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

         It is further ORDERED that Defendant be committed to the custody of the Bureau of

  Prisons for a term of seven (7) months, with a term of supervised release of twenty-four (24)

  months to follow.

         The Court further recommends the imposition of the special conditions set forth in the

  Report and Recommendation, as follows:

         It is ordered that you are to pay restitution totaling $23,546.05 to the victim listed in the

  “Restitution” section of the Presentence Report, which is due and payable immediately. Any
Case 4:16-cr-00155-ALM-KPJ Document 346 Filed 03/01/21 Page 2 of 3 PageID #: 1303




  fine/restitution amount that remains unpaid when your supervision commences is to be paid on a

  monthly basis at a rate of at least 10% of your gross income, to be changed during supervision, if

  needed, based on your changed circumstances, pursuant to 18 U.S.C. § 3572(d)(3). If you receive

  an inheritance, any settlements (including divorce settlement and personal injury settlement), gifts,

  tax refunds, bonuses, lawsuit awards, and any other receipt of money (to include, but not be limited

  to, gambling proceeds, lottery winnings, and money found or discovered) you must, within 5 days

  of receipt, apply 100% of the value of such resources to any restitution or fine still owed. Any and

  all financial penalties must be made payable by cashier’s check or money order made out to the

  United States District Court and forwarded to the Fine and Restitution Section, U.S. Courts, 211

  West Ferguson Street, Room 106, Tyler, Texas 75702.

         You must pay any financial penalty that is imposed by this judgment and that remains

  unpaid at the commencement of the term of supervised release.

         You must provide the probation officer with access to any requested financial information

  for purposes of monitoring restitution payments and employment.

         You must not incur new credit charges or open additional lines of credit without the

  approval of the probation officer unless payment of any financial obligation ordered by the Court

  has been paid in full.

         You must not participate in any form of gambling unless payment of any financial

  obligation ordered by the Court has been paid in full.

         You must participate in a program of testing and treatment for substance abuse and follow

  the rules and regulations of that program until discharged. The probation officer, in consultation

  with the treatment provider, will supervise your participation in the program. You must pay any

  cost associated with treatment and testing.



                                                   2
Case 4:16-cr-00155-ALM-KPJ Document 346 Filed 03/01/21 Page 3 of 3 PageID #: 1304

.

           The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

    Louisiana or Mississippi, if appropriate.

           IT IS SO ORDERED.
            SIGNED this 1st day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                  3
